 



Exhibit 10(n)
(INTERPHASE) [d34121d3412100.gif]
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT
          This “Agreement” is between the “Company,” Interphase Corporation, and
James W. Gragg, “Executive.” The Company is organized under the laws of the
State of Texas. Its principal place of business is located at 2901 North Dallas
Parkway, Suite 200, Plano, TX 75093.
Background Statement
          The Company enables rapid platform design and integration for the
global voice and data communications markets through custom and off-the-shelf
communications equipment, embedded software development suites, and systems
integration and consulting services for telecom and enterprise networks.
Executive desires to be employed or continue to be employed by the Company. The
Company desires to employ Executive, provided that as an express, prior
condition of such employment, Executive enters into this Agreement with the
Company.
          This Agreement sets forth the terms of Executive’s employment. The
parties agree that this Agreement is supported by valuable consideration, that
mutual promises and obligations have been undertaken by the parties to it, and
that the agreement is entered into voluntarily by the parties.
Statement of Agreement

1.   Duties. Executive shall devote Executive’s best efforts to the business of
the Company. Executive shall perform such duties and responsibilities customary
to the position of Vice President of Operations & Fulfillment, including those
described on Exhibit A to this Agreement. Executive shall also perform those
duties assigned by the Company from time to time.

2.   Terms. The “initial term” of employment under this Agreement shall
terminate six (6) months after the date of this Agreement. The initial term of
this Agreement shall automatically renew for successive six (6) month periods,
referred to as “successor terms,” unless either party gives thirty (30) days
written notice of its intention not to renew prior to the expiration of the
initial or any successor term or Executive is terminated for cause.

Page 1



--------------------------------------------------------------------------------



 



3.   Terminable Only For Cause. This Agreement may be terminated by the Company
prior to the expiration of the initial term or any successor term as follows:

  (a)   Due to the death of Executive;     (b)   Due to a physical or mental
disability which prevents Executive from performing the essential functions of
his full duties for a period of ninety (90) consecutive days during the term of
this Agreement, as determined in good faith by a physician reasonably acceptable
to the Company; or,     (c)   For Cause, which is (i) fraud, misappropriation,
embezzlement, dishonesty, or other act of material misconduct against the
Company or any affiliate of the Company; (ii) failure to perform specific and
lawful directives of Executive’s superiors; (iii) violation of any rules or
regulations of any governmental or regulatory body, which is materially
injurious to the financial condition of the Company; (iv) conviction of or plea
of guilty or nolo contendere to a felony; (v) violation of the provisions of 8,
9, 10, 11, 13, or 16; or, (vi) substantial failure to perform the duties and
responsibilities of Executive under this Agreement.

In the event of termination under this paragraph, Executive shall be entitled
only to Executive’s base salary earned through the date of termination. No
accrued but unpaid bonuses or commissions shall be due to Executive.

4.   Termination Without Cause or Nonrenewal. In the event the Company gives
Executive thirty days written notice of its intention not renew a term of this
Agreement, or if Executive is terminated without cause after the expiration of
the initial term, the Executive shall receive an amount equal to six-months
severance pay based on the Executive’s base salary at the time of termination,
payable in bi-monthly or bi-weekly installments as dictated by the regular pay
dates of the Company. No accrued but unpaid bonuses or commissions shall be due
to Executive under this Paragraph. No other severance payment or benefits shall
be due Executive other than those provided for under this Agreement.
Notwithstanding anything stated herein to the contrary, in the event Executive
becomes employed during the period in which the Executive is eligible to receive
post-employment payments under this Paragraph, any amounts received by Executive
in the form of compensation, salary, or other payments shall be offset or shall
reduce any amounts or liability owed by the Company to the Executive under this
Paragraph.

Page 2



--------------------------------------------------------------------------------



 



5.   Compensation. Employer shall pay and provide benefits to Executive
according to the provisions of Executive’s compensation plan described in the
attached Exhibit B. Executive’s compensation plan shall be reviewed on a
periodic basis. The Company reserves the right, and Executive hereby authorizes
Company, to make deductions from Executive’s pay or bonuses to satisfy any
outstanding obligations of Executive to the Company. The Company may offset
against the final payment of wages or bonuses owed to Executive any amounts due
the Company from Executive.

6.   Changes in Position, Location, or Compensation. If the Company transfers,
promotes, or reassigns Executive to another position or geographic area, or both
parties agree to a change in compensation or benefits during a term of this
Agreement or upon the renewal of a term of this Agreement, an updated employment
agreement may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A — C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits.

7.   Executive Representation/Warranty. Executive represents that Executive is
not a party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.

8.   Duty of Loyalty. Executive acknowledges the common law duties of reasonable
care, loyalty, and honesty which arise out of the principal/agent relationship
of the parties. While employed and thereafter for whatever term the law may
impose, Executive shall not engage in any activity to the detriment of the
Company. By way of illustration and not as a limitation, Executive shall not
discuss with any customer or potential customer of the Company any plans by
Executive or any other Executives of the Company to leave the employment of the
Company and compete with the Company.

9.   Company Documents. Executive agrees and acknowledges that Executive holds
as the Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

Page 3



--------------------------------------------------------------------------------



 



Confidential Information and Non-Competition

10.   In exchange for the mutual promises and obligations contained in this
Agreement, and contemporaneous with its execution or soon thereafter, Employer
promises to deliver to Executive or permit Executive to acquire, be exposed to,
and/or have access to material, data, and information of the Company and/or its
customers or clients that is confidential, proprietary and/or a trade secret
(“Confidential Information”). At all times, both during and after the
termination of employment, the Executive shall keep and retain in confidence and
shall not disclose, except as required in the course of the Executive’s
employment with the Company, to any person, firm or corporation, or use for the
Executive’s own purposes, any Confidential Information. For the purposes of this
paragraph, such information shall include, but is not limited to:

  1.   The Company’s standard operating procedures, processes, formulae,
know-how, scientific, technical, or product information, whether patentable or
not, which is of value to the Company and not generally known by the Company’s
competitors;     2.   All confidential information obtained from third parties
and customers concerning their products, business, or equipment specifications;
    3.   Confidential business information of the Company, including, but not
limited to, marketing and business plans, strategies, projections, business
opportunities, client identities or lists, sales and cost information, internal
financial statements or reports, profit, loss, or margin information, customer
price information; and,     4.   Other information designated by the Company or
deemed by law to be confidential information.

11.   Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  1.   Become associated or affiliated with, employed by, or financially
interested in any business operation which competes in the business currently
engaged in by Company. (The phrase “business currently engaged in by the
Company” includes, but is not limited to, the type of activities in which the
Company was engaged during Executive’s tenure, such as designs and delivers high
performance connectivity adapters for computer and telecommunication networks.)

Page 4



--------------------------------------------------------------------------------



 



  2.   Solicit or attempt to solicit the business or patronage of any person,
firm, corporation, partnership, association, department of government or other
entity with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,     3.   In
any way solicit or attempt to solicit the business or patronage of any
Customers.     4.   The parties intend the above restrictions on competition to
be completely severable and independent, and any invalidity or unenforceability
of any one or more such restrictions shall not render invalid or unenforceable
any one or more restrictions.

12.   Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  1.   The geographic territory identified on the attached Exhibit C;     2.  
The cities containing a facility or operation owned or managed by the Company;
and,     3.   A fifty (50) mile radius outside the boundary limits of each such
city.

The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.

13.   Non-Solicitation of Employees. During employment and for a period of
twelve (12) months after termination, Executive agrees not to hire, employ,
solicit, divert, recruit, or attempt to induce, directly or indirectly, any
existing or future employee of the Company to leave their position with the
Company or to become associated with a competing business.

Remedies for Breach

14.   Company’s Right to Obtain an Injunction. Executive acknowledges that the
Company will have no adequate means of protecting its rights under Paragraphs
10, 11, 12, or 13 of this Agreement other than be securing an injunction (a
court order prohibiting the Executive from violating the Agreement).
Accordingly, the Executive agrees that the Company is entitled to enforce this
Agreement by obtaining a temporary, preliminary, and permanent injunction and
any other appropriate equitable relief. Executive acknowledges that the
Company’s recovery of damages will not be an adequate means to redress a breach
of this Agreement. Nothing

Page 5



--------------------------------------------------------------------------------



 



contained in this paragraph, however, shall prohibit the Company from pursuing
any remedies in addition to injunctive relief, including recovery of damages.
Executive expressly acknowledges that the Company has sole discretion regarding
whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13 in a court
of competent jurisdiction or by arbitration procedures outlined in paragraph 15.

15.   Arbitration. Executive and the Company agree that any unresolved dispute
or controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.

Inventions and Discoveries

16.   Discoveries, Inventions, & Copyrights. Executive shall disclose promptly
to the Company any and all conceptions and ideas for inventions, improvements,
and valuable discoveries, whether patentable or not, which are conceived or made
by the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.

General Provisions

17.   Condition to Seeking Subsequent Employment. Executive agrees to show a
copy of this Agreement to any Competitor with whom Executive interviews during
the Executive’s employment with the Company or with whom the Executive
interviews within twelve (12) months following the effective date of the
termination of the Executive’s employment with the Company.

18.   Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.

Page 6



--------------------------------------------------------------------------------



 



19.   Non-Disparagement and Confidentiality. Except as may be required by law or
as consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (f) as may be
necessary or desirable in obtaining future employment.

20.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, its subsidiaries, affiliates, successors, and
assigns.

21.   Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.

22.   Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.

23.   Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.

24.   Entire Agreement. This Agreement represents the entire agreement between
the Company and the Executive with respect to the subject matter hereof,
supersedes all prior agreements dealing with the same subject matter, and may
not be changed except in a writing signed by the party against whom enforcement
of the Agreement, as so changed, is sought.

25.   Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other

Page 7



--------------------------------------------------------------------------------



 



term or provision of this Agreement.

26.   This agreement shall be effective November 1, 2004.

                  Interphase Corporation    
 
                By: /s/ Gregory B. Kalush        
 
           
 
      Gregory B. Kalush    
 
                    Its: President and Chief Executive Officer

         
 
  Executive    
 
       
 
  /s/ James W. Gragg             
 
       
 
  James W. Gragg    

Page 8



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE) [d34121d3412100.gif]
Job Description

     
Job Title: Vice President, Operations & Fulfillment
  Department: Manufacturing
Reports To: CEO
  FLSA Status: Exempt
Prepared By: D. Shute
  Approved By: CEO & HR
Prepared Date: 10/29/04
  Approved Date: 10/29/04



SUMMARY
Responsible for directing and controlling multiple manufacturing and operational
functions, including, Material Planning, Quality Assurance, Incoming Inspection,
Inventory Control, Surface Mount Board Assembly, Rework/touchup of assemblies,
Mechanical Assembly, Production Test, Final Inspection, and Shipping and
Receiving. Responsibility also includes the leadership of the Customer
Fulfillment, Documentation Control, Return Material (RMA), and Manufacturing and
Test Engineering Departments. Also chartered with ensuring the overall internal
and external customer experience at Interphase is as close to best-in-class as
possible in the areas for which this position is responsible.

                  ESSENTIAL DUTIES AND RESPONSIBILITIES include the following.
Other duties may be assigned. Management reserves the right to change these
duties at any time.    
 
       
1.
  Ensures Interphase manufactures an extremely high quality product to customer
and/or company specifications, and that the product is delivered on time and in
the manner in which the customer and/or company expects.    
 
       
2.
  Responsible for creating and maintaining a best-in-class manufacturing
organization consisting of quality people, processes, programs, and products.  
 
 
       
3.
  Responsible for ensuring the company satisfactorily maintains its ISO:9000 and
TL9000 quality certifications.    
 
       
4.
  Ensure effective communication, coordination, processes, and procedures
between all cross-functional areas in Operations & Fulfillment, particularly
between order management, contracts, configurations, production planning, and
document control.    
 
       
5.
  Sets the long-term vision and mission of the organization, identifying
short-term and long-term objectives, and developing strategies and tactics to
link those objectives to corporate goals. Conveys initiatives, goals and values
throughout the organization, and ensure management team does as well.    
 
       
6.
  Ensures key departmental metrics are established and performance to goals are
tracked and reported on.    
 
       
7.
  Responsible for participating in the company’s annual planning process,
including  

 



--------------------------------------------------------------------------------



 



           
 
  strategic decision making on future direction of company, developing
functional operational plan, establishing budgets, etc.    
 
       
8.
  Personally manages the Engineering Departments associated with manufacturing
including Manufacturing Engineering, Test Engineering and Component Engineering.
   
 
       
9.
  Assists Production Planning with determination of manufacturing schedules,
capacity analysis and inventory requirements. Involves detailed management of
purchasing and inventory based on input from Executive Master Schedules, Sales
Outlooks, OEM forecasts and historical material requirements.    
 
       
10.
  Ensures adequate training of managers and other manufacturing employees in
related processes to accepted industry standards and applicable laws.    
 
       
11.
  Provides tactical initiatives and solutions to the manufacturing processes to
ensure the ability to manufacture the advanced technology of LAN, SAN and WAN
products.    
 
       
12.
  Maintains concise communications with the executive team to provide timely
status and important issues for their review and recommendations.    
 
       
13.
  Participates in contract reviews, customer audits, as well as ISO audits,
providing management responsibility representation and manufacturing process
review.    
 
       
14.
  Leads the investigation and resolution efforts whenever product issues are
determined to exist with a customer.        



SUPERVISORY RESPONSIBILITIES
Manages several subordinate managers and staff including the Director of
Customer Fulfillment, Sr. Manager of Manufacturing, Manager of Quality
Assurance, and the Test Engineering team. Also, matrix manages the Manager of
Purchasing. Is responsible for the overall direction, coordination, and
evaluation of these units. Carries out supervisory responsibilities in
accordance with the organization’s policies and applicable laws.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.

                  QUALIFICATIONS To perform this job successfully, an individual
must be able to perform each essential duty satisfactorily. The requirements
listed below are representative of the knowledge, skill, and/or ability
required. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.      
 
        EDUCATION and/or EXPERIENCE    
 
        Bachelor’s degree or higher in engineering or business, or equivalent,
with 15 or more years experience in the electronic manufacturing industry, or
equivalent combination of education and experience.    
 
        OTHER SKILLS AND ABILITIES    
 
        Knowledge of general business and accounting practices related to
budgets, costing  

 



--------------------------------------------------------------------------------



 



            and inventory management. Excellent interpersonal skills (written
and verbal communication), ability to effectively lead teams of people toward
common goals even under difficult circumstances, and the ability to motivate
others. Strong negotiation and conflict resolution skills necessary. Ability to
effectively conduct presentations to the rest of the company, our customers, and
our Board of Directors. May be requested to participate in industry forums or
associations on behalf of the company.    
 
        OTHER QUALIFICATIONS    
 
        Very computer literate. Proficient with the Microsoft Suite of products
to create Excel spreadsheets and PowerPoint presentations, as well as do email
and Word documents. Must be able to conduct effective cost-benefit analyses on
capital expenditure requests, automation enhancements, department initiatives,
etc.    
 
        REASONING ABILITY    
 
        Must demonstrate the ability to analyze and solve problems related to
people and manufacturing processes.        



PHYSICAL DEMANDS The physical demands described here are representative of those
that must be met by an employee to successfully perform the essential functions
of this job. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.
While performing the duties of this job, the employee is regularly required to
talk or hear. The employee frequently is required to walk; sit; use hands to
finger, handle, or feel; and reach with hands and arms. The employee is
occasionally required to stand. The employee must occasionally lift and/or move
up to 25 pounds. Specific vision abilities required by this job include color
vision, close vision, and ability to adjust focus.



WORK ENVIRONMENT The work environment characteristics described here are
representative of those an employee encounters while performing the essential
functions of this job. Reasonable accommodations may be made to enable
individuals with disabilities to perform the essential functions.
This position does require occasional travel, both national and international.
Employee must possess, or be qualified to obtain, a valid passport.
The noise level in the work environment is usually moderate—manufacturing and
normal office environment.
Initials /s/ GBK
/s/ JWG
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base Salary. $5769.24 per pay period ($150,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Performance Bonus. Executive shall be eligible for an annual bonus for FY2005 of
$30,000 based upon the Corporation’s existing Executive Bonus Plan. This bonus
will be tied to Executive Incentive Targets (MBOs) for 2005. The bonus will be
awarded based on achievement of specific corporate objectives, as determined by
the Company.
Stock Options. The Corporation shall, according to the Company’s Long-Term Stock
Incentive Plan, grant to Executive options to purchase 10,000 shares of common
stock of the Company. Executive’s right, title, and interest to any stock
options conferred under the Employment Agreement shall be controlled and
governed by terms and conditions of the Company’s Long-Term Stock Incentive
Plan. The per share option price will be determined as of the close of NASDAQ
trading on Executive’s first day of promotion to the Executive level.
Severance Pay. 6 months package, subject to terms and conditions. Please refer
to section 4, “Termination Without Cause or Nonrenewal”, on page 2 of the
Employment Agreement.
Vacation and Leave. Executive shall be entitled to four (4) weeks of vacation
per year, accrued monthly, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Office Furnishings. The Company agrees to provide, and has already provided,
office space and furnishings to Executive commensurate with the Company’s decor
and culture.
Executive Benefit Plans. Executive shall be eligible to participate in any
profit sharing, retirement, medical benefit, or disability benefit plan
maintained by the Company, if any, according to the terms and conditions of
those plans.
Initials:/s/ GBK
/s/ JWG
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States
Initials: /s/ GBK
/s/ JWG
Exhibit C

 